UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended: June 30, 2011 oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission file number: 000-50053 CLEAN COAL TECHNOLOGIES, INC. (Exact name of small business issuer as specified in its charter) NEVADA 26-1079442 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 295 Madison Avenue (12th Floor), New York, NY (Address of principal executive offices) (Zip Code) (646) 710-3549 (Issuer’s telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), Yes ý and (2) has been subject to such filing requirements for the past 90 days. No ý Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company ý Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes ¨ No ý The number of shares outstanding of Registrant’s Common Stock as of July 29, 2011: 570,680,205 Table of Contents TABLE OF CONTENTS PART I - FINANCIAL INFORMATION Page ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 12 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 4. CONTROLS AND PROCEDURES 18 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 19 ITEM 1A. RISK FACTORS 19 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 23 ITEM 3. DEFAULTS UPON SENIORSECURITIES 23 ITEM 4. RESERVED 23 ITEM 5. OTHER INFORMATION 24 ITEM 6. EXHIBITS 24 SIGNATURES 25 Table of Contents PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS The accompanying unaudited financial statements have been prepared in accordance with the instructions to Form 10-Q pursuant to the rules and regulations of the Securities and Exchange Commission and, therefore, do not include all information and footnotes necessary for a complete presentation of our financial position, results of operations, cash flows, and stockholders' equity in conformity with generally accepted accounting principles. In the opinion of management, all adjustments considered necessary for a fair presentation of the results of operations and financial position have been included and all such adjustments are of a normal recurring nature. Clean Coal Technologies, Inc. (A Development Stage Company) Balance Sheets (Unaudited) June 30, December 31, ASSETS Current Assets: Cash $ $ Total Current Assets Property, plant and equipment, net of accumulated depreciation of $535 and $484, respectively Total Assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current Liabilities: Accounts payable $ $ Accounts payable to related parties Advances from related parties Accrued liabilities Short-term debt Debt owed to related parties Total Current Liabilities Long-term debt - Debt owed to related parties - Total Liabilities Stockholders’ Deficit: Common stock, $0.00001 par value; 600,000,000 shares authorized, 570,680,205 and 531,977,794 shares issued and outstanding, respectively Additional paid-in capital Deficit accumulated during the development stage ) ) Total Stockholders' Deficit ) ) Total Liabilities and Stockholders' Deficit $ $ The accompanying notes are an integral part of these unaudited financial statements. 3 Table of Contents Clean Coal Technologies, Inc. (A Development Stage Enterprise) Statements of Expenses (Unaudited) October 20, 1997 (Inception) Three Months Ended Six Months Ended Through June 30, June 30, June 30, Operating Expenses: General and administrative $ Research and development - Consulting services Loss from Operations ) Other Income (Expenses): Interest Expense ) Other income - - - Other expenses - ) Loss on extinguishment of debt - ) Gain on change in derivative liability - Total Other Income (Expenses) Net loss $ ) $ ) $ ) $ ) $ ) Net loss per share - basic and diluted $ ) $ ) $ ) $ ) Weighted average common shares outstanding - basic and diluted The accompanying notes are an integral part of these unaudited financial statements. 4 Table of Contents Clean Coal Technologies Inc (A Development Stage Company) Statement of Stockholders' Deficit (Unaudited) December 31, 2010 through June 30, 2011 Deficit Accumulated Additional During the Common Stock Paid-In Development Stockholders' Shares Amount Capital Stage Deficit Balances at December 31, 2010 $ $ $ ) $ ) Common stock issued for services - Common stock issued upon conversion of debt and interest - Accrued stock-based compensation - - - Net loss - - - ) ) Balances at June 30, 2011 $ $ $ ) $ ) The accompanying notes are an integral part of these unaudited financial statements. 5 Table of Contents Clean Coal Technologies Inc (A Development Stage Enterprise) Statements of Cash Flows (Unaudited) October 20, 1997 (Inception) Six Months Ended Through June 30, June 30, CASH FLOWS FROM OPERATING ACTIVITIES: Net loss $ ) $ ) $ ) Adjustment to reconcile net loss to net cash used in operating activities: Depreciation expense Shares issued for settlement of lawsuit - Shares issued for services Warrant expense - - Loss on extinguishment of debt - - Loss on shares issued for debt - Beneficial conversion feature on converted debt - - Interest expense paid in shares - - Interest converted to debt - Write-off of asset - - Gain on derivative liability - - ) Gain on write-off of accounts payable - - ) Changes in operating assets and liabilities: Prepaid expenses and other current assets - - ) Accounts payable ) Accounts payable - related party Accrued expenses Cash Used In Operating Activities ) ) ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchase of fixed assets - - ) Investment in joint venture - - ) Cash Used in Investing Activities - - ) CASH FLOWS FROM FINANCING ACTIVITIES: Proceeds from the sale of stock - - Advances from related parties - Borrowings on related party debt - Payments on related party debt - ) ) Borrowings on debt Cash Provided by Financing Activities NET CHANGE IN CASH AND CASH EQUIVALENTS ) CASH AND CASH EQUIVALENTS - beginning of period - CASH AND CASH EQUIVALENTS - end of period $ $ $ The accompanying notes are an integral part of these unaudited financial statements. 6 Table of Contents Clean Coal Technologies Inc (A Development Stage Enterprise) Statements of Cash Flows (Unaudited) (continued) October 20, 1997 (Inception) Six Months Ended Through June 30, June 30, SUPPLEMENTAL DISCLOSURES: Cash paid for interest $ $ $ Cash paid for income taxes - - - NON-CASH INVESTING AND FINANCING ACTIVITIES: Forgiveness of related party debt and accrued interest $
